DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because “is further configured to: converting the first” in lines 2-3 should read “is further configured for: converting the first.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 12 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “determine a measurement error of the first signal quality measurement using the first modulation scheme” and “tune coding parameters of the first modulation 
Regarding the written description requirement of 35 USC 112(a), the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117. (MPEP 2163.02).
The only description in Applicant’s original disclosure of determining a “measurement error” is in lines 3-5 of paragraph [0027] which explains “[i]n an embodiment, the meter may determine a measurement error of the signal quality using the second modulation scheme and tune coding parameters of the second modulation scheme based on the measurement error.”  The “measurement error” is characterized in the specification as “a measurement error of the signal quality,” which may mean that the signal quality measurement determines an error in signal quality (e.g., signal strength below a threshold) or that the measurement itself is erroneous (e.g., an inaccurate measurement of the signal quality).  The “measurement error” is characterized differently, and possibly in a clarifying manner, in the claims as “a measurement error of the first signal quality measurement,” which appears to mean that the measurement itself is somehow in error.  However, the specification, drawings, and claims provide no information regarding types of measurement errors, or how/by what means a measurement error may be obtained.  Furthermore, the specification, drawings, and claims provide no information regarding the manner in which any type of measurement error obtained by any 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2017/0188366 A1).
As to claim 10, Zhang teaches “[a]n apparatus for software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power metering (FIGS. 3 and 4; [0020] and [0031] communication/client devices; [0043] measures RSSI levels), comprising: 
a memory ([0020] and [0031] laptop or PDA clients); 
([0020] and [0031] laptop or PDA clients) and configured for: 
receiving, at a software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power meter (FIG. 7, block 720; [0043] receivers measure RSSI), a first selection (FIG. 7 block 710, receiver frequency band selected) of a first modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a first frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]); 
configuring the software-defined multiband power meter to accept detection of a first set of one or more signals within the first frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]), wherein the software-defined multiband power meter is configured to isolate the first set of one or more signals of the first frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710); 
detecting the first set of one or more signals within the first frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); 
measuring a first signal quality of the first set of one or more signals (FIG. 7 block 720, [0043]); 
receiving a second selection (FIG. 7 blocks 710 and 780, a next receiver frequency band selected) of a second modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a second frequency range ([0029] signals received over a next of frequency bands; FIG. 7 blocks 710 and 780, [0043]);
([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]), wherein the software-defined-16- 148651726.1Docket No. 120299-8072.US00multiband power meter is configured to isolate the second set of one or more signals of the second frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710); 
detecting the second set of one or more signals within the second frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); 
measuring a second signal quality of the second set of one or more signals (FIG. 7 block 720, [0043]); and 
transmitting one or more data packets ([0029] and [0031] cellular communications (packet based) for networked devices) identifying at least one signal quality measurement of the first and second set of one or more signals ([0040] receiver sends measurement data to transmitter).”

As to claim 11, Zhang teaches “[t]he apparatus of claim 10, wherein the one or more processors are further configured for: 
determining coding parameters for the second modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) based on the second frequency range ([0029] signals received over each of multiple frequency bands with adaptive communications which would include demodulation set accordingly; FIG. 7 block 710, [0043]); 
(FIG. 10, symbol demodulation 1053; [0054]); and 
switching from the first modulation scheme to the second modulation scheme ([0057] modulation adapted based on propagation conditions).  

As to claim 17, Zhang teaches “[a] computer-implemented method ([0020] and [0031] laptop or PDA clients) for measuring signal strength with a software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power meter (FIGS. 3 and 4; [0020] and [0031] communication/client devices; [0043] measures RSSI levels), the method comprising: 
receiving, at the software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power meter (FIG. 7, block 720; [0043] receivers measure RSSI), a first selection (FIG. 7 block 710, receiver frequency band selected) of a first modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a first frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]); 
configuring the software-defined multiband power meter to accept detection of a first set of one or more signals within the first frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]), - 18 - 148651726.1Docket No. 120299-8072.US00wherein the software-defined multiband power meter is configured to isolate the first set of one or more signals of the first frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710); 
detecting the first set of one or more signals within the first frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); and 
(FIG. 7 block 720, [0043]); 
receiving a second selection (FIG. 7 blocks 710 and 780, a next receiver frequency band selected) of a second modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a second frequency range ([0029] signals received over a next of frequency bands; FIG. 7 blocks 710 and 780, [0043]); 
configuring the software-defined multiband power meter to accept detection of a second set of one or more signals within the second frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]), wherein the software-defined multiband power meter is configured to isolate the second set of one or more signals of the second frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710); 
detecting the second set of one or more signals within the second frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); 
measuring a second signal quality of the second set of one or more signals (FIG. 7 block 720, [0043]); and 
transmitting one or more data packets ([0029] and [0031] cellular communications (packet based) for networked devices) identifying at least one signal quality measurement of the first and second set of one or more signals ([0040] receiver sends measurement data to transmitter).  

As to claim 18, Zhang teaches “[t]he method of claim 17, wherein configuring the software-defined multiband power meter, further comprises: 
determining coding parameters for the second modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) based on the second frequency range ([0029] signals received over each of multiple frequency bands with adaptive communications which would include demodulation set accordingly; FIG. 7 block 710, [0043]); 
loading a modulation profile associated with the second modulation scheme (FIG. 10, symbol demodulation 1053; [0054]); and 
switching from the first modulation scheme to the second modulation scheme ([0057] modulation adapted based on propagation conditions).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Richeson (US 2009/0167291 A1).

As to claim 1, Zhang teaches “[a] system for multiband power measurement within a network environment (FIGS. 3 and 4; [0006] system operates within a network; [0043] system measures RSSI levels), the system comprising: 
a software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power meter (FIG. 7, block 720; [0043] receivers measure RSSI) configured to: 
receive a first selection (FIG. 7 block 710, receiver frequency band selected) of a first modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a first frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]);  
configure the software-defined multiband power meter to accept detection of a first set of one or more signals within the first frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]), wherein the software-defined multiband power meter is configured to isolate the first set of one or more signals of the first frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710); 
detect the first set of one or more signals within the first frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); and 
measure a first signal quality of the first set of one or more signals (FIG. 7 block 720, [0043]); 
receive a second selection (FIG. 7 blocks 710 and 780, a next receiver frequency band selected) of a second modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a second frequency range ([0029] signals received over a next of frequency bands; FIG. 7 blocks 710 and 780, [0043]);
([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]), wherein the software-defined multiband power meter is configured to isolate the second set of one or more signals of the second frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710); 
detect the second set of one or more signals within the second frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); 
measure a second signal quality of the second set of one or more signals (FIG. 7 block 720, [0043]); and - 13 - 148651726.1Docket No. 120299-8072.US00 
transmit one or more data packets ([0029] and [0031] cellular communications (packet based) for networked devices) identifying at least one signal quality measurement of the first and second set of one or more signals ([0040] receiver sends measurement data to transmitter);” 
“receive, from the software-defined multiband power meter, the one or more data packets ([0040], transmitter receives measurement data from receiver such as via cellular network; [0029] and [0031]); 
extract the at least one signal quality measurement of the first and second set of one or more signals ([0040], transmitter evaluates measurement data requiring extraction); 
determine signal quality data based on the at least one signal quality measurement of the first and second set of one or more signals (FIG. 6 block 630, [0040]); and
([0040] evaluation of measurement data entails processing in memory (storage)).”  
Zhang does not teach “a server including at least one processor and a memory, the memory storing instructions executable by the at least one processor” and store the signal quality data “at the server.”
Richeson teaches “a server including at least one processor and a memory, the memory storing instructions executable by the at least one processor (Richeson: FIG. 2 network management server 202)” and store the signal quality data “at the server (Richeson: [0028] network management server stores network state data).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Richeson of implementing a server as a storage repository for network data in Zhang’s disclosed system to store the data in a centralized single point processing and storage system in which signal quality data can be consistently/uniformly processed, stored, and accessed.  In this manner the server would serve as a useful addition and/or alternative to the transmitter quality data processor and recorder disclosed by Zhang.

As to claim 2, The combination of Zhang and Richeson teaches “[t]he system of claim 1, wherein the software-defined multiband power meter is further configured to: 
determine coding parameters for the second modulation scheme (Zhang: FIG. 10, symbol demodulation 1053; [0054]) based on the second frequency range (Zhang: [0029] signals received over each of multiple frequency bands with adaptive communications which would include demodulation set accordingly; FIG. 7 block 710, [0043]); 
(Zhang: FIG. 10, symbol demodulation 1053; [0054]); and 
switch from the first modulation scheme to the second modulation scheme (Zhang: [0057] modulation adapted based on propagation conditions).”

As to claim 6, the combination of Zhang and Richeson teaches “[t]he system of claim 1, wherein the software-defined multiband power meter is further configured to: 
convert the first and second signal quality measurement of the first and second set of one or more signals  into data packets (Zhang: [0029] and [0031] cellular communications (packet based) for networked devices); and 
transmit the data packets (Zhang: [0040] receiver sends measurement data to transmitter) to the server (Richeson: FIG. 2 network management server 202).”

As to claim 9, the combination of Zhang and Richeson teaches “[t]he system of claim 1, wherein the first frequency range and the second frequency range are associated with distribution protocols selected from a group of protocols consisting of an advanced television system committee (ATSC) protocol, a digital video broadcasting (DVB) protocol, a satellite protocol, and a” “mobile network protocol (Zhang: [0031]).”

Neither Zhang nor Richeson expressly teach a “fifth-generation” mobile network protocol.
However, Applicant’s specification and claims do not disclose any innovative significance to using a fifth-generation mobile network protocol and hence it appears that selection of a 

As to claim 15, Zhang teaches “[t]he apparatus of claim 10, wherein the one or more processors are further configured for: 
converting the first and second signal quality measurement of the first and second set of one or more signals into data packets ([0029] and [0031] cellular communications (packet based) for networked devices); and 
transmitting the data packets ([0040] receiver sends measurement data to transmitter).”
Zhang does not disclose transmitting the data packets “to a server.”  
Richeson teaches transmitting the data packets “to a server (FIG. 2 network management server 202).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Richeson of implementing a server as a storage repository for network data to Zhang’s disclosed system to store the data in a centralized single point processing and storage system in which signal quality data can be consistently/uniformly processed, stored, and accessed.  In this manner the server would serve as a useful addition and/or alternative to the transmitter quality data processor and recorder disclosed by Zhang.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tsai (US 2019/0149181 A1).

As to claim 13, Zhang teaches “[t]he apparatus of claim 10” but does not expressly teach wherein the one or more processors are further configured for - 17 –“148651726.1Docket No. 120299-8072.US00adjusting one or more antennas based on the first selection of the first modulation scheme.”  
Tsai teaches “adjusting one or more antennas based on the first selection of the first modulation scheme ([0021]-[0022], Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined Tsai’s teaching of adjusting an antenna based on modulation scheme with the apparatus disclosed by Zhang.  The motivation would have been to optimally tune the antenna (e.g., resonance) in accordance with the received signal characteristics to enhance physical signal reception.

As to claim 19, Zhang teaches “[t]he method of claim 17” but does not expressly teach further comprising - 17 –“148651726.1Docket No. 120299-8072.US00adjusting one or more antennas based on the first selection of the first modulation scheme.”  
Tsai teaches “adjusting one or more antennas based on the first selection of the first modulation scheme ([0021]-[0022], Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined Tsai’s teaching of adjusting an antenna based on modulation scheme with the method disclosed by Zhang.  The motivation would have been to optimally tune the antenna (e.g., resonance) in accordance with the received signal characteristics to enhance physical signal reception.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim (US 2018/0242334 A1).

As to claim 14, Zhang teaches “[t]he apparatus of claim 10, wherein the one or more processors are further configured for: receiving an attachment of one or more antennas (FIG. 1 antenna 140 in communication with transceiver 110, [0025]).” 
Zhang does not expressly teach “selecting a third modulation scheme based on the attachment of the one or more antennas.”
Kim discloses a functional correlation between modulation and an antenna in terms of tuning an antenna based on data sampled from a frequency on which a modulation scheme is based (FIG. 2, [0050]-[0055]; Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Kim of the functional correlation between modulation and antenna to include in the apparatus disclosed by Zhang a function of “selecting a third modulation scheme based on the attachment of the one or more antennas.”  The motivation would have been to select a modulation/demodulation scheme, such as particularized for a frequency band, that is optimized for the characteristics (e.g., resonant frequency) of a particular antenna.

As to claim 20, Zhang teaches “[t]he method of claim 17, further comprising: receiving an attachment of one or more antennas (FIG. 1 antenna 140 in communication with transceiver 110, [0025]).” 

Kim discloses a functional correlation between modulation and an antenna in terms of tuning an antenna based on data sampled from a frequency on which a modulation scheme is based (FIG. 2, [0050]-[0055]; Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Kim of the functional correlation between modulation and antenna to include in the method disclosed by Zhang a function of “selecting a third modulation scheme based on the attachment of the one or more antennas.”  The motivation would have been to select a modulation/demodulation scheme, such as particularized for a frequency band, that is optimized for the characteristics (e.g., resonant frequency) of a particular antenna.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Richeson, and in further view of Tsai (US 2019/0149181 A1).

As to claim 4, the combination of Zhang and Richeson teaches “[t]he system of claim 1” but does not expressly teach wherein the software-defined multiband power meter is further configured to “adjust one or more antennas based on the first selection of the first modulation scheme.”
Tsai teaches “adjust one or more antennas based on the first selection of the first modulation scheme ([0021]-[0022], Abstract).”
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Richeson, and in further view of Kim (US 2018/0242334 A1).

As to claim 5, the combination of Zhang and Richeson teach “[t]he system of claim 1, wherein the software-defined multiband power meter is further configured to: receive an attachment of one or more antennas (Zhang: FIG. 1 antenna 140 in communication with transceiver 110, [0025]).” 
Neither Zhang nor Richeson expressly teach “select a third modulation scheme based on the attachment of the one or more antennas.”
Kim discloses a functional correlation between modulation and an antenna in terms of tuning an antenna based on data sampled from a frequency on which a modulation scheme is based (FIG. 2, [0050]-[0055]; Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Kim of the functional correlation between modulation and antenna to include in the system disclosed by Zhang as modified by Richeson a function to “select a third modulation scheme based on the attachment of the one or more antennas.”  The motivation .

Claims 7, 8, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Richeson, and in further view of Quinn (US 2015/0312891 A1).

As to claim 7, the combination of Zhang and Richeson teach “[t]he system of claim 1, wherein the software-defined multiband power meter is further configured to:” “transmit” “one or more data packets (Zhang: [0029] and [0031] cellular communications (packet based) for networked devices) to the server (Richeson: FIG. 2 network management server 202).
Neither Zhang nor Richeson teach “associate a subscriber location with the first signal quality measurement of the first set of one or more signals” and transmit “the subscriber location.”
Quinn teaches “associate a subscriber location with the first signal quality measurement of the first set of one or more signals ([0022] client device locations associated with RSSI measurements);” and  transmit “the subscriber location ([0022] client device locations stored in geolocation database received from geographically diverse sensors).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Quinn to the combined teachings of Zhang and Richeson such that the transceiver disclosed by Zhang as modified by Richeson associates a subscriber location with the first signal quality measurement of the first set of one or more signals and transmits 

As to claim 8, the combination of Zhang and Richeson teaches “[t]he system of claim 1” and “the server,” but does not teach wherein the server is further configured to “associate location information with a location the first signal quality measurement occurs;” and “associate that the location corresponds to a subscriber location.” 
Quinn teaches “associate location information with a location the first signal quality measurement occurs ([0022] client device locations associated with RSSI measurements);” and 
“associate that the location corresponds to a subscriber location ([0022] client device locations associated with RSSI measurements).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Quinn to the combined teachings of Zhang and Richeson such that the server in the system disclosed by Zhang as modified by Richeson associates location information with a location the first signal quality measurement occurs with the location incidentally corresponding to a subscriber location (e.g., client device from which an RSSI measurement is performed).  The motivation would have been to provide useful geographic signal quality coverage information in which geographic locations are usefully correlated to 

As to claim 16, Zhang teaches “[t]he apparatus of claim 10, wherein the software-defined multiband power meter is further configured to: transmitting” “the one or more data packets ([0029] and [0031] cellular communications (packet based) for networked devices).”
Zhang does not teach transmitting the one or more data packets “to a server.”
Richeson teaches transmitting “to a server Richeson: FIG. 2 network management server 202.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Richeson of implementing a server as a storage repository for network data to Zhang’s disclosed system to store the data in a centralized single point processing and storage system in which signal quality data can be consistently/uniformly processed, stored, and accessed.  In this manner the server would serve as a useful addition and/or alternative to the transmitter quality data processor and recorder disclosed by Zhang.
Neither Zhang nor Richeson teach “associating a subscriber location with the first signal quality measurement of the first set of one or more signals” and transmitting “the subscriber location.”
Quinn teaches “associate a subscriber location with the first signal quality measurement of the first set of one or more signals ([0022] client device locations associated with RSSI measurements);” and 
([0022] client device locations stored in geolocation database received from geographically diverse sensors).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Quinn to the combined teachings of Zhang and Richeson such that the transceiver disclosed by Zhang as modified by Richeson associates a subscriber location with the first signal quality measurement of the first set of one or more signals and transmits the subscriber location to a server.  The motivation would have been to provide useful geographic signal quality coverage information in which geographic locations are usefully correlated to signal quality measurements to enhance service provider knowledge regarding absolute and relative signal quality coverage. information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863